MEMORANDUM
CURRAN, Senior District Judge.
This case is before the Court on plaintiffs’ motion to hold the defendant Nuclear Regulatory Commission in contempt for closing a budget discussion meeting in violation of the Court’s order of July 2, 1981.
On July 2, 1981, this Court found that under the Government in the Sunshine Act, 5 U.S.C. § 552b, the Commission had failed to establish a reasonable likelihood of any harm to future agency actions by opening budget discussion meetings. 517 F.Supp. 608, 610. (Memorandum p. 3) This finding was made in a wider context than just resolving the legality of closing the prior year’s July 18, 1980, budget discussion meeting. In their motions for summary judgment both parties argued their application of the Sunshine Act to the entire budget development process. It was in this context that the Court decided this case and issued its injunction. It is well established that an injunction must be understood in the light of the issues and purpose of the underlying lawsuit. Terminal R. R. Ass’n v. U. S., 266 U.S. 17, 45 S.Ct. 5, 69 L.Ed. 150 (1924). Defendants have failed to do this.
Defendants argue that there is a substantial difference between the July 18, 1980, meeting of last year and the July 27, 1981, meeting they closed this year. This Court has reviewed in camera the transcript of the July 27th meeting. For purposes of the Sunshine Act and in view of the overall context of this litigation, the Court finds the July 27 meeting similar in nature to the July 18, 1980 meeting illegally closed last year. Defendants have construed this Court’s order too narrowly in an effort to frustrate the basic intent of this litigation.
Plaintiffs’ motion to hold defendant Nuclear Regulatory Commission in contempt is granted and an appropriate order accompanies this memorandum.